Citation Nr: 1414544	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-02 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by gastrointestinal symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

2.  Entitlement to service connection for a disorder manifested by headaches, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

3.  Entitlement to service connection for a disorder manifested by muscle and joint pain, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

4.  Entitlement to service connection for a disorder manifested by sleep disturbance, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

5.  Entitlement to service connection for a disorder manifested by neurological symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.

6.  Entitlement to service connection for a disorder manifested by neuropsychological symptoms, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117.


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1992, to include service in Southwest Asia.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following receipt of a written communication which may be construed as a notice of disagreement, the matters were reconsidered in a December 2009 rating decision. 

The Veteran initially filed his current service connection claims in November 2007.  In the June 2008 rating decision, the RO denied the claims, in part, because the Veteran did not report to a VA examination scheduled earlier that month.  However, in correspondence dated in February 2009, within a year of the June 2008 rating decision, the Veteran indicated that he never received notice of the examination and asked to be rescheduled.  In addition, in May 2009, also within a year of the June 2008 rating decision, the Veteran submitted new private treatment records relevant to his claims.  As such, although the wording of the December 2009 rating decision suggests that the RO was treating it as a petition to reopen previously denied claims, the Board finds that it is more accurately characterized as a reconsideration of the Veteran's initial November 2007 claims pursuant to 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under 38 U.S.C.A. § 1117(a)(1) , compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent prior to December 31, 2011.  38 C.F.R. § 3.317(a)(1)(i).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a), (b) 1.  A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117(f).

In this case, the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Pursuant to 38 U.S.C.A. § 1117, the definition of "qualifying chronic disability" includes (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  See 38 C.F.R. § 3.317(a)(2).  The term "objective indications of a qualifying chronic disability" include both "signs," in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or a chronic multi-symptom illness include the following: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 U.S.C.A. § 1117(g).

Here, the Veteran seeks entitlement to service connection for a disorder manifested by gastrointestinal symptoms, a disorder manifested by headaches, a disorder manifested by muscle and joint pain, a disorder manifested by sleep disturbance,  a disorder manifested by neurological symptoms, and a disorder manifested by neuropsychological symptoms.  The Board notes that the Veteran is already service connected and assigned a 70 percent disability rating for posttraumatic stress disorder (PTSD), of which significant sleep disturbance was noted to be a symptom.

The Veteran's VA treatment records reveal that he is being treated for peripheral nerve disease, reflux esophagitis, reflex sympathetic dystrophy of the lower limbs, and chronic pain syndrome.  

Private treatment records show that the Veteran received treatment for pain in his knees, back, and legs, which has been diagnosed as reflex sympathetic dystrophy of the lower limb, thoracic or lumbosacral radiculitis/neuritis, chronic pain syndrome, mononeuritis, polyneuropathy, and neuralgia/neuritis.

The Veteran was provided with a VA Gulf War Guidelines examination in May 2009.  With respect to his gastrointestinal symptoms, he reported an onset of symptoms in 1998 or 1999 which included heartburn, bowel frequency, vomiting, and diarrhea.  Currently, he reported daily problems with constipation.  With respect to the Veteran's headaches, he described weekly headaches of moderate severity since 2006 which lasted all day long.  With respect to muscle and joint pain, he reported constant, moderate-to-severe pain in the calves, arches, and dorsal aspects of both feet since 2005.  With respect to sleep disturbances, the Veteran reported combat-related hallucinations and vivid nightmares starting in approximately 2006 or 2007.  With respect to neurological symptoms, he reported constant swelling, aching pain, and sensory loss in his hands, lower legs, and feet.  

Following physical examination of the Veteran, the examiner diagnosed him as having severe chronic pain syndrome, reflex sympathetic syndrome of the bilateral lower extremities, peripheral neuropathy, hypertension, gastroesophageal reflux, hypersomnia, insomnia, constipation secondary to pain medication, lumbar strain, and tension headaches.  However, rather than a discussion of the probable etiologies of these disorders, the examiner simply stated that all symptoms, physical findings, and abnormal laboratory tests had been determined to be part of a known clinical diagnosis, with no further explanation.  

The Veteran was provided with a second VA Gulf War Guidelines examination in October 2009 which focused solely on his neuropsychological symptoms.  The examiner diagnosed him as having a single episode of severe major depressive disorder, and opined that the Veteran's emotional and psychiatric symptoms "are clearly related to his medical condition and pain syndrome."  In addition, the examiner explained that "his emotional and psychiatric symptoms have also contributed to a mild impact on cognitive functioning," although "there is no evidence of directly altered cerebral status."

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Board finds that the VA examination report dated in May 2009 is inadequate.  The VA examiner listed all of the Veteran's current symptoms, many of which are recognized as "qualifying chronic disabilities" under 38 U.S.C.A. § 1117(a)(1), and simply indicated that all of these symptoms had been determined to be part of a known clinical diagnosis, with no further explanation or even a discussion of the alleged clinical diagnoses.  Moreover, the Board finds that, in the event that clinical diagnoses are identified, opinions should be provided as to the likely etiologies of those diagnoses, and whether they are as likely as not related to the Veteran's period of active duty service.  

In addition, it is unclear whether several symptoms associated with the various disorders on appeal, such as sleep disturbance and neuropsychological symptoms, are mere manifestations of or separate and distinct disabilities caused or aggravated by his service-connected PTSD.  On appeal, the examiner should also address the relationship among his PTSD and these disorders, if any.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) with regard to his claims for entitlement to service connection for a disorder manifested by gastrointestinal symptoms, a disorder manifested by headaches, a disorder manifested by muscle and joint pain, a disorder manifested by sleep disturbance,  a disorder manifested by neurological symptoms, and a disorder manifested by neuropsychological symptoms.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner(s) must provide opinions as to the probable etiologies of the Veteran's complaints of gastrointestinal symptoms, headaches, muscle and joint pain, sleep disturbance,  neurological symptoms, and neuropsychological symptoms.  Specifically, the examiner(s) should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner(s) must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environment hazards in the Persian Gulf.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability is caused, or aggravated, by the Veteran's service-connected PTSD.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue an additional supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


